Citation Nr: 0111452	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  00-07 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel







REMAND

The veteran served on active duty from February 1942 to 
November 1945.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in January 2000, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss.  The veteran subsequently perfected an appeal 
of that decision.

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition 
to eliminating the well-groundedness requirement, the statute 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claim.

Under the VCAA, the VA has a duty to assist the veteran by 
obtaining evidence necessary to substantiate the veteran's 
claim for benefits, and also to obtain a medical examination 
or opinion where appropriate.  Here, the veteran seeks 
entitlement to service connection for bilateral hearing loss.  
A review of the veteran's service medical records shows that 
upon induction into service in February 1942, the veteran had 
hearing of 25/20 in his right ear and 20/20 in his left ear.  
Upon discharge, in November 1945, the veteran had hearing of 
15/15 in both ears.  There is no further mention of any 
treatment or diagnosis of any ear or hearing-related problem 
in the veteran's service medical records, beyond a brief 
statement that the veteran had a "stopped up" right ear in 
July 1945.

The veteran asserts that he currently has bilateral hearing 
loss as a result of his exposure to noise while working as an 
aircraft mechanic and testing aircraft in North Africa and 
Italy during his period of service in World War II.  Upon 
review of the evidence in the record, the Board notes that 
there has been no recent VA medical examination of the 
veteran's bilateral hearing loss and no medical opinion of 
record addressing whether the veteran's claimed bilateral 
hearing loss is related to the veteran's period of service.  
Additionally, the Board notes that the veteran makes 
reference to treatment he asserts that he received at the 
Sacred Heart Hospital in Pensacola, Florida, in 1994/1995, 
for which there are no records in the claim file. 
  
In view of the new law, the veteran must also be asked to 
provide specific information regarding his post-service 
treatment for bilateral hearing loss, and the RO must make 
all reasonable efforts to obtain any records so identified.

Because of this, the Board finds it appropriate to remand the 
veteran's case to the RO so that evidence of the veteran's 
claim may be more fully developed prior to the Board's 
further consideration of this claim.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the Sacred 
Heart Hospital in Pensacola, Florida, and 
seek all medical treatment records 
compiled in conjunction with treatment 
accorded the veteran for bilateral 
hearing loss during the years 1994 and 
1995.

2.  The veteran should be asked to submit 
the names and addresses of all treatment 
providers, including physicians, hospitals 
and medical centers, who have provided 
treatment for the veteran's claimed 
bilateral hearing loss from November 1945 
to the present.  After securing 
appropriate authorizations, the RO should 
make all reasonable attempts to obtain all 
records identified by the veteran.  The 
results of the requests, whether 
successful or unsuccessful, must be 
documented in the claims file, and the 
appellant should also be informed that he 
may also obtain and submit any such 
records himself.   


3.  The RO should accord the veteran an 
audiological examination to ascertain the 
severity of the veteran's claimed 
bilateral hearing loss.  The audiogram 
results should include an interpretation 
of the results by the examiner.  The 
veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The examiner should be specifically 
requested to provide an opinion as to the 
approximate date of onset of any 
bilateral hearing loss and an opinion as 
to whether any current bilateral hearing 
loss is etiologically related to or the 
result of noise exposure the veteran 
experienced during his period of active 
service.  All findings, and the reasons 
and bases therefor, should be set forth 
in a clear, logical and legible manner on 
the examination report.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence. If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the Ros to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



